Clark, C. J.
It appears from the evidence that the injury tó Ingold at first appeared slight, and the assured did not have reasonable ground to apprehend an action for damages;, and that as soon as it received notice that Ingold intended to bring action, written notice of the injury and of the claim was at once furnished to the countersigning agents of the defendant within 24 hours, and that when the summons was served the said agents were at once notified thereof, were kept informed of the progress of the action at every step, and the manager of said agency was present at the trial. There was conflicting evidence, which raised a mixed question of law and fact, and the court should have submitted to *399the jury the question whether there'had been compliance with the terms of the contract, or a waiver thereof, under proper instructions. '
It was error to instruct the jury to answer the issues in favor of the •defendant.
Error.